Citation Nr: 1455824	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for myxofibrosarcoma (MFS) of the right thigh, to include as due to exposure to herbicides.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for prostate cancer.

4. Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman Logsdon III, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2011, the Veteran and his wife presented testimony before a Decision Review Officer (DRO) at his local RO.  The transcript has been associated with the claims folder.  In February 2012, the Veteran withdrew his request for a video conference hearing before the Board; consequently, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for MFS was denied by the Board in a May 2013 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) which vacated and remanded the Board's decision in a June 2014 Joint Motion for Remand (JMR).  The issue now returns to the Board.

In the May 2013 Board decision, the claims for entitlement to service connection for a right hip disability, entitlement to service connection for prostate cancer, and entitlement to service connection for cardiomyopathy were remanded to have an SOC issued.  While the SOC was issued in May 2013, it was sent to the Veteran and his previous representative rather than his current attorney. 

The issues of entitlement to service connection for a right hip disability, entitlement to service connection for prostate cancer, and entitlement to service connection for cardiomyopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of all doubt in his favor, the Veteran's MFS is related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for MFS is met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for MFS is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that his MFS is related to either exposure to herbicides and chemicals while washing vehicles that had returned from Vietnam, or alternatively to chemicals he was exposed to while working as a printer, during his active duty service in Germany.  The record indicates and the Veteran did not serve in Vietnam and did not, therefore, have exposure to herbicides in Vietnam.  

The Veteran provided a letter, dated in May 2009, from Dr. C.A.F., who consulted on the Veteran's case, which stated that the Veteran did not have any other risk factors for MFS other than exposure to dangerous substances during active duty service.  

In a June 2009 letter from Dr. D.B.B., a VA attending physician, it was noted that the Veteran's MFS was as likely as not related to carcinogenic substance exposure, such as Dioxin, while serving in the military.

The Veteran's treating physician, in a February 2010 letter, stated that the only risk factor in development of soft tissue sarcoma in the Veteran's case was chemical exposure during his service in the Vietnam era which should be considered as a possible cause of his disability status.  

A medical expert opinion was requested by the Board in December 2012 regarding the Veteran's MFS.  A February 2013 response noted that there were 45 years between the Veteran's exposure in the military and diagnosis of MFS.  The examiner further noted that most carcinogens present usually within twenty to thirty years after exposure.  The examiner stated that most, but not all, carcinogens required extensive exposure and after stopping exposure incidences markedly decrease.  The examiner further stated that most tumors are actually spontaneous mutations rather than related directly to a specific carcinogen.  Finally the examiner noted that no one could say with absolute certainty that exposure to any carcinogen, of which there are hundreds, might be responsible for tumor development.  The examiner determined that it was less likely as not that the Veteran developed MFS as a result of his military service to include as due to his exposure to chemicals.  

As noted above, the Board denied the Veteran's claim in a May 2013 decision.  The Veteran appealed the issue to the Court which vacated and remanded the issue in a June 2014 JMR because the decision was based on the above noted December 2012 opinion which the Court deemed inadequate.  Specifically the JMR stated that the medical expert was supposed to address what the Veteran's risk factors were for developing MFS (including any second-hand herbicide exposure from handling machinery that had been located in Vietnam), whether there were any in-service signs of the first manifestations of MFS, whether the Veteran was likely to develop MFS following service, and whether the Veteran was likely to have developed MFS due to exposure to chemicals from printer and vehicle maintenance while in service.  The JMR stated that the December 2012 opinion failed to provide any rationale to his opinions, failed to address any of the positive opinions of record, and failed to provide a coherent answer to the question of whether the Veteran was likely to develop MFS following service.  The issue was remanded to the Board to get an adequate opinion.

Subsequently, the Veteran submitted a letter dated in October 2014 from Dr. M.R., the Veteran's treating physician, which stated that the Veteran's soft tissue sarcoma was rare with few known risk factors.  Those risk factors included family history, radiation exposure, and chemical exposure.  The physician noted that the Veteran had no family history of soft tissue sarcoma, or exposure to radiation or other risk factors, except the possible chemical exposure during his military service.  Due to the lack of other risk factors, even if the Veteran's only exposure to chemicals was washing vehicles returning from Vietnam, Dr. M.R. opined that it was as likely as not that the Veteran's MFS was related to the Veteran's military service. 

The Veteran also submitted another letter, dated September 2014, from Dr. B.S., who also treated the Veteran in regard to his MFS, which agreed with the previous assessment that the Veteran's exposure to chemicals while washing vehicles was the most likely cause of his MFS. 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the May 2009 letter from Dr. C.A.F, which stated that the Veteran did not have any other risk factors for MFS other than exposure to dangerous substances, (2) the June 2009 letter from Dr. D.B.B. which stated that the Veteran's MFS was as likely as not related to carcinogenic substance exposure while serving in the military, (3) the February 2010 letter from the Veteran's treating physician noting that the Veteran's only risk factor was chemical exposure during service, (4) the October 2014 from Dr. M.R., the Veteran's treating physician, which noted the known risk factors and that the only one the Veteran had was the chemical exposure in service, and (5) the September 2014, from Dr. B.S., which also noted that the Veteran's exposure to chemicals while washing vehicles was the most likely cause of his MFS.  

Given the above stated facts, the evidence is at least in equipoise that the current condition of MFS is more likely than not related to the Veteran's in-service exposure to chemicals.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for MFS is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for MFS is granted.


REMAND

The Board's May 2013 Remand requested that the Veteran be provided with a statement of the case (SOC) for the issues of entitlement to service connection for a right hip disability, entitlement to service connection for prostate cancer, and entitlement to service connection for cardiomyopathy.  A SOC was issued with regard to the claims in May 2013, but sent to the Veteran's former representative rather than his current attorney.  In addition, the Veteran, through his attorney, asserts that he never received a copy of the SOC.  Therefore another SOC should be issued and sent to the Veteran's current attorney, as well as the Veteran.



Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his attorney addressing the matter of service connection for a right hip condition, prostate cancer, and cardiomyopathy. If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


